PER CURIAM.
[1, 2] The return day of the summons was September 17, 1913. The date to which the case was adjourned was February 21, 1914. Section 194 of the Municipal Court Act (Laws 1902, c. 580) prohibits an adjournment without consent for a period exceeding 90 days from the return of the summons. Conlan v. Murray (Sup.) 92 N. Y. Supp. 58. The order was unauthorized, but is not one from which an appeal is authorized to this court (sections 253-257, Mun. Ct. Act), and is therefore not appealable. Spiegelman v. Union Ry. Co., 95 App. Div. 92, 88 N. Y. Supp. 478.
Appeal dismissed, without costs.